REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the Amendment of 04/29/2022, wherein Claims 1-24 are pending, claims 1, 9, 16, 19, 21, 23are written in independent form. In the response claims 21-24 are newly added, claims 1, 4-5, 8-13, 15-17, 19-20 are amended.
The following is an examiner's statement of reasons for allowance.
Regarding claims 1, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of receiving, by a first entity from a second entity, a first request comprising a first identifier of a presence reporting area (PRA) set, wherein the PRA set comprises a plurality of PRAs, and wherein the first request requests to subscribe to events of the UE entering or leaving each PRA in the PRA set; sending, by the first entity to a third entity, a second request for reporting a PRA location change, wherein the second request comprises  the first identifier; receiving, by the third entity, the second request from the first entity; sending, by the third entity to the first entity, location change information of the UE in a first PRA of the PRAs, a second identifier of the PRA, and the first identifier, wherein the location change information of the UE comprises information regarding the UE entering or leaving the first PRA; receiving, by the first entity, the location change information, the second identifier, and the first identifier; and sending, by the first entity, the second identifier and the location change information to the second entity, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation). 
Regarding claim 9, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: a first entity is-configured to: receive, from a second entity, a first request comprising a first identifier of a presence reporting area (PRA) set, wherein the PRA set comprises a plurality of PRAs, and wherein the first request requests to subscribe to events of the UE entering or leaving each PRA in the PRA set; and send, a second request for reporting a PRA location change, wherein the second request comprises the first identifier and indicates to perform PRA location change reporting when the UE enters or leaves a PRA in the 
Regarding claim 16, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: receive, from a second entity, a first request comprising a first identifier of a presence reporting area (PRA) set, wherein the PRA set comprises a plurality of PRAs, and wherein the first request requests to subscribe to events of a user equipment (UE) entering or leaving each of the PRAs; send, to a third entity, a second request for reporting a PRA location change, wherein the second request comprises  the first identifier; receive, from the third entity, location change information of the UE in a first PRA of the PRAs, a second identifier of the first PRA, and the first identifier, wherein the location change information comprises information regarding the UE entering or leaving the first PRA; and send the second identifier and the location change information to the second entity, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding claim 19, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: receive, from a second entity, a first request for reporting a presence reporting area (PRA) location change, wherein the first request comprises  a first identifier of a PRA set comprising a plurality of PRAs, and wherein the first request requests to perform PRA location change reporting when a user equipment (UE) enters or leaves a PRA in the PRA set; and send, to the second entity in response to a location of the UE changing, location change information of the UE in a first PRA of the PRAs, a second identifier of the first PRA, and the first identifier, wherein the location change information comprises information regarding the UE entering or leaving the first PRA, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding claim 21, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: receiving, by a first entity from a second entity, a first request comprising a first identifier of a presence reporting area (PRA) set, wherein the PRA set comprises a plurality of PRAs, and wherein the first request requests to subscribe to events of the UE entering or leaving each PRA in the PRA set; sending, by the first entity to a third entity, a second request for reporting a PRA location change, wherein the second request comprises the first identifier; receiving, by the first entity from the third entity, location change information of the UE in a first PRA of the PRAs, a second identifier of the PRA, and the first identifier, wherein the location change information of the UE comprises information regarding the UE entering or leaving the first PRA; and sending, by the first entity, the second identifier and the location change information to the second entity, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding claim 23, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: receiving, by a third entity from a second entity, a first request for reporting a presence reporting area (PRA) location change, wherein the first request comprises a first identifier of a PRA set comprising a plurality of PRAs, and wherein the first request requests to perform PRA location change reporting when the UE enters or leaves a PRA in the PRA set; and sending, by the third entity to the second entity in response to a location of the UE changing, location change information of the UE in a first PRA of the PRAs, a second identifier of the first PRA, and the first identifier, wherein the location change information comprises information regarding the UE entering or leaving the first PRA, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding the art made of record (which most accurately reflects the more relevant art at the time of filing) may at best disclose: The MME/S4-SGSN may be configured with a PRA identifier which refers to a Set of Core Network predefined Presence Reporting Areas. The PGW may request Start reporting for this Set of Presence Reporting Areas by only indicating this PRA identifier in the Presence Reporting Area Action (see 3GPP TS 23.401 (hereinafter d1) section 5.9.2.2 page 285) which sets forth precedent for the use of a PRA set identifier as well as the operator may decide to provide policy and charging control differentiation in a large number of PRAs. This large number of PRAs may be grouped into a PRA set that is identified by a PRA id as any other Core Network preconfigured PRA. The PRA set only includes Core Network pre-configured PRAs. Only one PRA set may be provided per IP-CAN session. The PCRF is configured with the list of PRA ids within a PRA set. The PCRF provides the PRA id that identifies the set of PRAs, instead of each individual PRA id, within the IP-CAN session information and at the time the event trigger is armed to the PCEF and BBERF (if applicable) and within the TDF information to the TDF (if applicable). The set of PRAs are identified by a PRA id as any other PRA. The PCRF/OCS activates the event trigger or credit reauthorization trigger for Change of UE presence in Presence Reporting Area or both as defined in clause 6.1.3 or clause 6.1.4. This trigger the reporting when the UE enters or leaves each PRA in the PRA set without providing the complete set of individual PRAs. The PCEF, when the BBERF is deployed, or the TDF may request the PCRF to activate the event trigger for Change of UE presence in Presence Reporting Area (see 3GPP TS23.203 (hereinafter d2) annex W page 250). Wherein d1 and d2 set forth the general practice with respect to PRA identifiers at the time of filing as the d1 and d2 are specification documents. It is shown that in d1 and d2 PRA identifiers are contemplated including teaching that a PCRF is configure with a list of PRA IDs within a set and providing a PRA ID of a set rather than individual PRA IDs. Such teaching is in contrast to the limitations of claims 1, 3 5 which require receiving, from a mobility management entity, location change information of the UE in a first presence reporting area (PRA), an identifier of the first PRA, and an identifier of a PRA set comprising multiple PRAs including the first PRA. Furthermore the claims require further use of both identifiers by using such as applied to location change information of the UE in the first PRA comprises information regarding the UE entering or leaving the first PRA determine, based on the identifier of the PRA set and PRA subscription information, a subscription entity subscribing to location change events of the UE in the PRAs in the PRA set, wherein the PRA subscription information is stored in the session management function entity and comprises the identifier of the PRA set and an identifier of the subscription entity. Therefore, d1 and d2, reflecting the specifications available at the time of invention fail to teach the limitations noted above. Furthermore US 20150365789 to Salot et al (hereinafter d3) discloses receiving, by a user equipment device, a list including at least one location identifier associated with an area for location reporting and an area identifier identifying the area for location reporting; receiving a location identifier broadcast by a wireless network element, and determining whether the broadcast location identifier matches the at least one location identifier associated with the area for location reporting: sending a location reporting message by the user equipment device to a first network node when it is determined that the broadcast location identifier matches the at least one location identifier associated with the area for location reporting; but similarly fails to explicitly disclose receiving, from a mobility management entity, location change information of the UE in a first presence reporting area (PRA), an identifier of the first PRA, and an identifier of a PRA set comprising multiple PRAs including the first PRA;  use of both identifiers by using such as applied to location change information of the UE in the first PRA comprises information regarding the UE entering or leaving the first PRA determine, based on the identifier of the PRA set and PRA subscription information, a subscription entity subscribing to location change events of the UE in the PRAs in the PRA set, wherein the PRA subscription information is stored in the session management function entity and comprises the identifier of the PRA set and an identifier of the subscription entity. Furthermore US 20180376302 to PANCORBO MARCOS et al (hereinafter d4) discloses handling a plurality of Presence Reporting Areas, PRAs, by providing enhanced policy controller, network node and method of handling a plurality of PRAs by selecting, at the policy controller, a plurality of applicable PRAs; transmitting from the policy controller, and receiving at the network node, the plurality of applicable PRAs; selecting, at the network node from the plurality of applicable PRAs, a number of PRAs to be active at the network node; and transmitting from the network node, and receiving at the policy controller, at least one of: an indication on whether a UE is inside or outside a PRA, and an indication on whether a PRA is or is not accepted to be active by the network node; but similarly fails to explicitly disclose receiving, from a mobility management entity, location change information of the UE in a first presence reporting area (PRA), an identifier of the first PRA, and an identifier of a PRA set comprising multiple PRAs including the first PRA;  use of both identifiers by using such as applied to location change information of the UE in the first PRA comprises information regarding the UE entering or leaving the first PRA determine, based on the identifier of the PRA set and PRA subscription information, a subscription entity subscribing to location change events of the UE in the PRAs in the PRA set, wherein the PRA subscription information is stored in the session management function entity and comprises the identifier of the PRA set and an identifier of the subscription entity.
Wherein the references noted above disclose various disclosures regarding PRA identifiers however, none the characteristics noted above with respect to claims 1, 9, 16, 19, 21, 23 when the limitations are considered with all the limitations of each respective claims, are disclosed in their entirety by any of the art made of record, alone or in combination. The additional distinguishing characteristics defined by all the limitations of the claims in question in their entirety and constructed equivalently are neither shown, taught, or suggested by any art made of record, alone or in any reasonable combination. The Examiner also notes that any combination of prior art made of record cannot reasonably be combined to arrive at the invention of the claims where no impermissible hindsight reasoning and/or missing aspect of the invention are not taught by any art made of record. The Examiner notes the closest art made of record (d1, d2, d3, d4 as set forth above), however neither of the prior art noted above, nor any other prior art made of record discloses receive, from a second entity, a first request comprising a first identifier of a presence reporting area (PRA) set, wherein the PRA set comprises a plurality of PRAs, and wherein the first request requests to subscribe to events of a user equipment (UE) entering or leaving each of the PRAs; send, to a third entity, a second request for reporting a PRA location change, wherein the second request comprises  the first identifier; receive, from the third entity, location change information of the UE in a first PRA of the PRAs, a second identifier of the first PRA, and the first identifier, wherein the location change information comprises information regarding the UE entering or leaving the first PRA; and send the second identifier and the location change information to the second entity, reflected in the limitations of independent claims 1, 9, 16, 19, 21, 23.
Therefore, no single art made of record disclose, teach, or suggest the limitations of claims 1, 9, 16, 19, 21, 23 when the limitations are considered as a whole as a whole as defined in claims 1, 9, 16, 19, 21, 23 either alone or in any reasonable combination. Therefore, all the limitations present in the claims, when treated as a whole, distinguish the limitations from the art made of record and are not obvious from a combination thereof. The Prior art fails to teach the limitations of the claims when considered as a whole.  When incorporating all the limitations in combination none of the prior art, alone or in combination, teach all the features as claimed in claims 1, 9, 16, 19, 21, 23 the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of each claim noted. The prior art of record, alone or in combination, does not fairly disclose the limitations of claims when incorporating the limitations addressed above in combination with all the limitations of the claims. 2-8, 10-15, 20, 22, 24 depend on independent claims 1, 9, 16, 21, 23 and inherit the distinguishing limitations noted above by virtue of their dependence and add further limitations. Therefore, said claims are also distinguished over the art made of record for the same reasoning as set forth above. Therefore claims 1-24 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965  the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643